Title: To Thomas Jefferson from Albert Gallatin, 24 December 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     24 Decer. 1805
                  
                  The States of New York & Pennsylvania to my knowledge, and perhaps some of the other States have in conformity with the 2d Section of the act of 15 February 1799, expended money in fortifying places ceded to the United States; but no official communication or application has ever been made to this office by any State on that subject. It is only in relation to that Section of that act that the subject could have come before the Treasury. But it is not improbable that the Records of the War–Department will show at least some correspondence on that subject under either the act of 23d June 1797, or that of May 3d 1798, or that of Feby. 15st 1799.—It is extraordinary that the house should have, whilst making a formal application, omitted or forgotten the two Subsequent acts under which alone any steps may have been taken by the States. I will after enquiring in the Auditor’s office address an official letter to you, which will amount merely to this, that the Treasury Dept. has received no notice; but, in the mean while return the resolution, in order that you may enquire from the War Departmt., and examine the Several acts.
                  With respectful attachment, Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
               